FILED
                             NOT FOR PUBLICATION                             OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NATHALIA ANTONIUS,                               No. 10-72201

               Petitioner,                       Agency No. A099-885-026

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Nathalia Antonius, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we review de novo due process claims, Simeonov v. Ashcroft, 371 F.3d 532,

535 (9th Cir. 2004). We deny the petition for review.

      Antonius’s experiences in Indonesia, including verbal harassment and two

robberies, do not compel a finding of past persecution. See Halim v. Holder, 590

F.3d 971, 975-76 (9th Cir. 2009) (incidents of mistreatment, including arbitrary

arrest and detention by police and beating at the hands of rioters, did not compel

finding of past persecution). Further, substantial evidence supports the BIA’s

determination that, even under a disfavored group analysis, Antonius failed to

show sufficient individualized risk to establish eligibility for asylum. See id. at

977-79. Because the BIA already applied disfavored group analysis based on

Antonius’s status as a Chinese Christian, we decline to remand for further

proceedings in light of Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010).

Accordingly, we deny the petition as to Antonius’s asylum claim.

      Because Antonius failed to demonstrate eligibility for asylum, she

necessarily failed to satisfy the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                           2                                     10-72201
      Substantial evidence supports the BIA’s denial of CAT relief because

Antonius failed to demonstrate it is more likely than not she will be tortured if

returned to Indonesia. See Wakkary, 558 F.3d at 1067-68. Accordingly,

Antonius’s CAT claim fails.

      Finally, we reject Antonius’s due process claim because she failed to

establish that she was prejudiced by the “indiscernible” notations in the transcript

of her hearing before the immigration judge. See Gutierrez v. Holder, 662 F.3d

1083, 1091 (9th Cir. 2011) (to prevail on a due process claim, petitioner must

prove that alleged violation prejudiced her interests).

      PETITION FOR REVIEW DENIED.




                                           3                                    10-72201